Title: To Benjamin Franklin from Mary Hewson, 27 April 1778
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
London April 27. 1778
The interruption of our correspondence is truly mortifying to me. I wrote to you some time in march, and as I have received no answer I think either your letter or mine has been stopt. Why our letters should be detained I cannot see, for I am sure I can give you no political intelligence, and as no purpose would be answered by your giving it to me, I am equally sure that you would write nothing to me that has the least allusion to public affairs. I hope this will come to your hands and that I shall have one in return. My mother has had several from you in which you mention having sent her an order for £55 in a packet which we have diligently enquired after at every post office whither it might be sent, but in vain; the draft however has never been offered for payment, therefore I hope you will soon find an opportunity of conveying another order. Indeed we are not in a situation to be careless about any sum of money that we are likely to obtain, for I see no probability of any tolerable settlement of my affairs. Mr. M. insists upon such an indemnification as I cannot give, so all remains in his possession, and I dare not draw upon him for any sum, as I am accountable to the Legatees for the money I receive, and yet should not be safe in paying them as Mr. M. may claim the money he advances to me. In these circumstances Vevers is carrying on his suit against me, not only for £100 mentioned in the codicil, but also for £200 more by means of a letter of my aunts to his wife in which she says she has left her £100 for herself, and £100 to distribute to such poor woman as she shall know to be in want. In short, were I to tell you all my perplexities in money affairs I should fill many pages, and as you cannot extricate me from them, the task would only be painful to us both, therefore here I will drop it. Thank God! I have many comforts. My dear children are healthy and promise to be all that I can wish them. My mother is better than she was, and I hope will soon be re-established in the state of health and spirits she enjoyed till very lately. I reflect with pleasure upon the mode of life we have adopted, as I think it administers much to my mothers comfort, tho’ perhaps if we were free to chuse our place of abode we might find a better. We have contracted our expences so much that I think we shall live within our income even when I put William to school which I shall certainly do this summer. I hope he will be no loser by not going sooner, for tho’ he is not learned he is not ignorant. He reads better perhaps than he would have done at school, and I endeavour inform his mind as much as I can. He entered his eighth year yesterday, and I think take him for all in all he is as well as most boys of his age. Thomas is an active little fellow, very inquisitive, and, for his years (which are but five) quick of apprehension. We have no good dayschool in our neighbourhood, therefore I am his only teacher, and I will not pretend to say is far advanced in learning. I confess the apprehension of not being able to give those two boys an education equal to my ambition for them damps my spirits. As to my daughter, Nature, having given her a form that promises agreeableness, and an understanding no ways defective I think I can with very little assistance make her a lovely woman, and fit her for an honourable station. I have the satisfaction of finding many friends whose esteem and assistance tend to support my spirits. I write this at the house of my friend Barwell who is so kind as to give me a general invitation, and with the greatest cordiality makes this my home whenever it suits my convenience. The same favour and every assistance in their power I have had from the Henckell family. Mr. Lechemere upon all occasions is a ready friend to my mother in [and?] me. Indeed I find the same difficulty in recounting the favours I receive that I did in relating my perplexities, therefore being come to the end of my paper I shall add no more than that I am with unalterable regard your affectionate
Mary Hewson

I should be happy to hear that Mrs. Bache and her family are well. I saw Miss Marieanne yesterday; she continues with Mrs. Tibbalds; she told me her sisters were well at Preston. I hope Temple and Benjamin are well. I miss Jonathan, but I hope he is more advantageously employed than he could have been here. I send this by means of Dr. Ingenhousz, who paid us a friendly visit at Cheam, and has received me twice at his lodging with a cordiality that was flattering. I am in danger of making my postscript as long as my letter; indeed so many things croud upon my mind that I know not how to lay down my pen. Pray present my compliments to Mdlle: Biheron; I sent my thanks before for her elegant present to my daughter. If it is not too presumptuous in me to ask it Will you offer my respects (you must frenchifie the term) to Monsieur Dubourg?

 
Addressed: Dr Franklin
